         Case 2:17-cv-03007-APG-VCF Document 450 Filed 08/16/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 DIAMOND RESORTS INTERNATIONAL,                         Case No.: 2:17-cv-03007-APG-VCF
   INC., et al.,
 4                                                    Order Denying Objection to Magistrate
          Plaintiffs                                 Judge Order and Denying Motion to Strike
 5
   v.                                                            [ECF Nos. 364, 380]
 6
   REED HEIN & ASSOCIATES, LLC, et al.,
 7
          Defendants
 8

 9         Plaintiff Diamond Resorts U.S. Collection Development, LLC filed an objection (ECF

10 No. 364) to Magistrate Judge Ferenbach’s orders (ECF Nos. 342, 353, 355) resolving a number

11 of discovery issues. I have reviewed the related papers and find that Magistrate Judge

12 Ferenbach’s orders are not clearly erroneous or contrary to law. LR IB 3-1(a). Accordingly, I

13 affirm them.

14         Defendant Schroeter, Goldmark, & Bender, P.S. (SGB) filed a motion (ECF No. 380) to

15 strike an exhibit attached to Diamond’s objection to Judge Ferenbach’s order. The exhibit does

16 not change my analysis on the objection, so I deny the motion to strike as moot.

17         I THEREFORE ORDER that Magistrate Judge Ferenbach’s orders (ECF Nos. 342, 353,

18 355) are affirmed and plaintiff Diamond Resorts U.S. Collection Development, LLC’s objection

19 to those orders (ECF No. 364) is denied.

20         I FURTHER ORDER that defendant SGB’s motion to strike (ECF No. 380) is denied.

21         DATED this 16th day of August, 2021.

22

23
                                                       ANDREW P. GORDON
                                                       UNITED STATES DISTRICT JUDGE
